Citation Nr: 0842705	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  What initial rating is warranted for bilateral hearing 
loss from July 28, 2005, to December 22, 2005?

2.  What initial rating is warranted for bilateral hearing 
loss from December 23, 2005, to May 18, 2006?

2.  What initial rating is warranted for bilateral hearing 
loss from May 19, 2006? 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective July 28, 2005.

In a July 2007 rating decision, the RO granted a 10 percent 
evaluation for bilateral hearing loss, effective March 8, 
2007.  He has indicated he is not satisfied with the award of 
10 percent, and thus the appeal continues.

In the VA Form 9, Appeal to the Board, received in March 
2007, the veteran stated he wanted a hearing before the 
Board.  In August 2007, the veteran submitted a statement 
wherein he indicated he did not want to appear for a Board 
hearing.  Thus, the Board finds that the veteran's request 
for a hearing has been withdrawn.  38 C.F.R. § 20.702(3) 
(2008).

The issue of "What initial rating is warranted for bilateral 
hearing loss from December 23, 2005, to May 18, 2006?" is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Between July 28, 2005, and December 22, 2005, bilateral 
hearing loss was manifested by a Roman Numeral Level IV 
hearing loss in the right ear, and a Roman Numeral V loss in 
the left ear.  

2.  From May 19, 2006, bilateral hearing loss was manifested 
by no worse than a Roman Numeral Level II right ear hearing 
loss and a Roman Numeral VI left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The requirements for an initial 10 percent evaluation for 
bilateral hearing loss between July 28, 2005, and December 
22, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West  2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1,  
4.3, 4.7, 4.85, Diagnostic Code 6100 (2008).

2.  The requirements for an initial 10 percent evaluation, 
and no higher, as of May 19, 2006, for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left ear hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

As stated in the Introduction, service connection for 
bilateral hearing loss was granted in the rating decision on 
appeal.  The RO assigned a noncompensable evaluation, 
effective July 28, 2005, the date the veteran's claim for 
service connection was received.  The veteran appealed the 
evaluation assigned, arguing he warranted a higher 
evaluation.  Following a March 2007 VA audiological 
evaluation, the RO granted a 10 percent evaluation, effective 
March 8, 2007, the date of the VA examination.  The veteran 
continues his appeal.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, VA 
medical records, and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board finds that the evidence supports the grant of an 
initial 10 percent evaluation, but no higher, for bilateral 
hearing loss between July 28, 2005, and December 22, 2005, 
and from May 19, 2006 to March 7, 2007, but finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
as of March 8, 2007.  (Again, the Board is remanding that 
part of the claim that addresses the disability evaluation 
between December 23, 2005, and May 18, 2006.)  

As to the period between July 2005 and December 2005, an 
August 18, 2005 evaluation shows pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
50
55
LEFT
55
65
70
70

The average pure tone threshold was 49 decibels in the right 
ear and 65 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and of 72 percent in the left ear.  This equates to 
a Level IV hearing loss in the right ear, and a Level V loss 
in the left, which would warrant a 10 percent evaluation.  38 
C.F.R. § 4.85, Table VII.  Accordingly, an initial 10 percent 
evaluation is granted from July 28, 2005, to December 22, 
2005.  An initial evaluation in excess of 10 percent during 
this time period is not warranted, as the clinical findings 
do not establish that the veteran met the criteria for a 
20 percent evaluation.  Id..

As to the period from May 19, 2006, a VA audiological 
evaluation conducted on that day shows pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
60
LEFT
50
55
60
70

The average pure tone threshold was 49 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent 
bilaterally.  This equates to a Level II hearing loss in the 
right ear and a Level III hearing loss in the left ear, which 
would warrant a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

A March 8, 2007 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
70
LEFT
70
65
70
75

The average pure tone threshold was 55 decibels in the right 
ear and 70 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 76 percent in the left ear.  This equates to a 
Level II hearing loss in the right ear.  Because the pure 
tone thresholds in all four frequencies is 55 decibels or 
more, the veteran's level of hearing loss was determined by 
38 C.F.R. § 4.85, Table VIA.  This equates to a Level VI 
hearing loss in the left year, see id., which would warrant a 
10 percent evaluation, see 38 C.F.R. § 4.85, Table VI.  

While the May 2006 VA audiological evaluation results 
establishes a bilateral hearing loss disability that is 
noncompensable, the Board has resolved reasonable doubt in 
favor of the veteran and grants the 10 percent evaluation as 
of May 19, 2006.  Specifically, the Board finds that the 
evidence establishes that the veteran's service-connected 
disability is 10 percent disabling when comparing the results 
to the August 2005, May 2006, and  March 2007 VA audiological 
evaluations.  However, to the extent that the veteran argues 
he warrants an evaluation in excess of 10 percent for these 
two periods of time, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Lendenmann, 3 
Vet. App. at 349.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent noted, as 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial 10 percent evaluation for bilateral 
hearing loss from July 28, 2005, to December 22, 2005, and 
from May 19, 2006, to  March 7, 2007, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss from  March 8, 2007, is denied. 


REMAND

Of record is a December 23, 2005 VA audiological evaluation 
report, which appears to be internally inconsistent and 
needing clarification.  

In this regard, there are multiple VA audiological evaluation 
reports in the claims file.  While the findings were reported 
above, the Board will repeat them here for comparison 
purposes.  The August 18, 2005 report, showed pure tone 
thresholds, in decibels, were as follows:
 





HERTZ



1000
2000
3000
4000
RIGHT
45
45
50
55
LEFT
55
65
70
70

The average pure tone threshold was 49 decibels in the right 
ear and 65 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and of 72 percent in the left ear.  The audiologist 
indicated that the veteran had moderate sensorineural hearing 
loss in the right ear and moderate/severe sensorineural 
hearing loss in the left ear.

The December 23, 2005 audiological evaluation report shows 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
85
LEFT
75
100
100
+105

The average pure tone threshold was 70 decibels in the right 
ear and 95+ decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear, and of 52 percent in the left ear.  The 
audiologist indicated that the veteran had a moderate/severe 
sensorineural hearing loss in the right ear and a severe 
sensorineural hearing loss in the left ear.

The May 19, 2006 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
60
LEFT
50
55
60
70

The average pure tone threshold was 49 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in both 
ears.  The audiologist indicated that the veteran had 
moderate sensorineural hearing loss in the right ear and 
moderate sensorineural hearing loss in the left ear.

These three reports were completed by the same audiologist, 
Dr. DJA.  With an average pure tone threshold of 59 decibels 
in the left ear in the May 2006 report, Dr. DJA determined 
the veteran's sensorineural hearing loss was moderate.  With 
an average pure tone threshold of 65 decibels in the left ear 
in the August 2005 report, which is 6 decibels higher, he 
determined that the veteran's sensorineural hearing loss was 
moderate/severe.  However, with an average pure tone 
threshold of 95+ decibels in the left ear in the December 
2005 report, which is 30+ decibels higher than the August 
2005 report, he determined it was severe.  While the Board 
cannot make its own medical findings/conclusions, if the 
results are accurate, it would seem logical that such hearing 
loss in the left ear was profound.  

Significantly, the December 2005 clinical findings are 
inconsistent with every other evaluation of record.  The 
August 2005 audiological evaluation establishes bilateral 
hearing loss that is 10 percent disabling.  The May 2006 VA 
audiological evaluation establishes bilateral hearing loss 
that is noncompensable.  The  March 2007 VA audiological 
evaluation establishes bilateral hearing loss that is 
10 percent disabling.  Yet, the December 2005 VA audiological 
evaluation arguably suggests that the veteran's hearing loss 
is 50 percent disabling.  Thus, in a matter of four months, 
the veteran's hearing loss went from 10 percent disabling to 
50 percent disabling, and then five months later, went to 
noncompensably disabling.  These findings are contradictory 
and warrant clarification.  No additional examination is in 
order.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO should refer the veteran's 
claims file to the VA audiologist, Dr. 
DJA, to review all of the evidence of 
record, to particularly include the 
December 23, 2005 VA audiological 
evaluation report, the above-described 
concerns and answer the following 
questions:

(i) Are the clinical findings in the 
December 23, 2005 VA audiological 
evaluation report accurate and 
reliable?  Why or why not?  For 
example, does the left ear hearing 
loss shown indicative of severe 
sensorineural hearing loss or profound 
sensorineural hearing loss?

(ii) Please explain the differences in 
the clinical findings (pure tone 
thresholds and speech discrimination) 
between the August 2005, May 2006, and  
March 2007 audiological evaluation 
reports and the December 2005 
audiological evaluation report?  Is it 
feasible that the veteran's hearing 
temporarily worsened and then 
dramatically improved-all in a matter 
of 9 months (August 2005 to May 2006)?  

Any opinion expressed in the examination 
report must be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  Following the above development, the 
RO/AMC must readjudicate what initial 
rating is warranted for bilateral hearing 
loss from December 23, 2005, to May 18, 
2006?  If the benefit sought is denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


